DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

Response to Amendment
The Amendment filed 04/29/2022 has been entered. Claims 1-10 and 12-16 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 004/22/2022.
Although the amendment overcame the 112(b) rejections previously set forth in the final office action mailed on 04/22/2022, the amendment also introduced new matter to the claims. The amended claims introduce the new limitation “translating said at least one link into non-clickable source text identifying the URL without activating said at least one link”, which does not have support in the specification  originally filed. Any negative limitation or exclusionary proviso must have basis in the original disclosure. In fact, there are no alternative elements that are positively recited in the specification, so that they may be explicitly excluded in the claims. There is simply no description found with respect to “not activating” any links , and in particular "without activating said at least one link" as claimed. The specification merely repeats the previous claimed language of “deobfuscating any links” that somehow “convert the original email into a plain text email” [0011]. And furthermore, the specification simply states that “instructions stored” “can be used” to identify a URL for any link”, however, such instructions are simply not found in the originally filed specification. The provisional specification is silent as to how the inventor has chosen to perform this deobfuscating function and what is needed to obtain the results. The specification initially repeats the claimed function,  then the specification just repeats the result that that function should achieve, “translating any link into non-clickable source text”, but provides no details as to how the “deobfuscating” is accomplished, and there is no explanation of any process that may or may not include any activation as claimed.

 Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.   
In response to applicant’s argument that “Deobfuscating in the claims refers to translating link(s) into non-clickable source text identifying the URL without activating the link.”, neither the claims nor the specification as originally filed specifies what deobfuscating mean as noted above. The specification as originally filed  do not limit deobfuscating to refer to identifying URL without activating links. The specification as originally filed merely and generally states identifying URL for links as somehow translating said at least one link into non-clickable source text.  
In response to applicant’s argument that “ activating the links can trigger malicious code somewhere on whatever machine is performing the activation”, Kagarlitsky teaches a separate processing environment for deobfuscating the links, so that the email processing environment will remain clean (Par. [0040], In an embodiment, the message inoculator 131 performs a variety of additional processing. For example, the message inoculator 131 can parse the email body for the email in its original sent mail format (the format #1) for embedded or hidden URLs. When an embedded link is found, the message inoculator 131 traverses or activates the link and optically images the web page that is displayed and saves that imaged web page as an attachment image (the format #2) for the email. This can be iteratively processed by the message inoculator 131 for each embedded link found in the email body. In an embodiment, the message inoculator 131 does not activate the embedded links; rather, the message inoculator 131 forwards the link to a separate processing environment (remote and external from the messaging gateway 130) for activation and imaging (to the format #2). This ensures that the processing environment of the email gateway 130 remains relatively clean and free of any potential virus infection that may result from activating the embedded link(s)”.
Contrary to Applicant’s assertion, Kagarlitsky  does in fact teach the Deobfuscating of links and translating link(s) into non-clickable source text identifying the URL without activating the link.” 
Furthermore, the Applicant has not provided explanation as to how the claimed invention in light of the supporting disclosure differentiate from the references, since the originally filed specification makes no description as to how the deobfuscating is achieved.  
The claims are directed to a malicious email mitigation process and  machine including a mail server, mail-delivery agent etc. which constitutes the email processing environment taught by Kagarlitsky. Therefore, the method of deobfuscating links taught by Kagarlitsky would not cause malicious code to be triggered in the email processing environment claimed in the current invention as Applicant asserted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended claims filed on 04/29/2022 introduced new matter in claims 1 and 10 which were not supported by the original specification as filed. The new matter introduced in the amended claims is  “ said at least one link into non-clickable source text identifying the URL without activating said at least one link” in claims 1) e) i)  and 10) c);
Claims 2-9 and 12-16 are rejected since they depend on claims 1 and 10 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 12 -14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (U.S Patent Application Publication No. 2006/0224673 A1), hereinafter Stern, in view of Kagarlitsky (U.S Patent Application Publication No.  2018/0013725 A1), hereinafter Kagarlitsky.

Regarding claim 1, Stern discloses A malicious email mitigation process for handling an original email sent by a sender to a client (Par. [0004], The present invention is directed to processing undesirable electronic mail messages by a message processing system) comprising the steps of:
a) 	retrieving from a domain name system an IP address for a mail server corresponding to a domain name in the original email (Par. [0088], In other embodiments, if only the domain name of the unique sender is known, an MTA may send the DNS server the domain name associated with the unique sender of an electronic message. In this case, the DNS server will respond with the source IP address associated with the domain name.);
receiving, by a mail-delivery agent on the mail server, the original email from the sender (Par. [0087], Next, an electronic message associated with the connection request is received at step 610. In one embodiment, the electronic message is received by an MTA from router 210. ); 
analyzing, by the mail-delivery agent, whether header information for the original email identifies the sender as being inside or outside of a safe zone based on the IP address for the mail server retrieved from the domain name system (Par. [0090], In one embodiment, the MTA checks the received source IP address of the received electronic message against a table of known electronic message IP addresses. An example of a source IP address rule table is discussed below with reference to FIG. 11. If the source IP address associated with an electronic message is not found on the source IP processing list, then operation continues to step 638. In this case, the unique sender of the electronic message is a new unique sender of which no information is known. As a result, it is not known whether the unique sender should be trusted or not. If the source IP information from the received electronic message is located on the source IP processing list, operation continues to step 640.);
if the sender is inside the safe zone ( Par. [0094], If performance of a message processing action is not required at step 640, operation continues to step 660):
 i) transmitting, by the mail-delivery agent to a mailbox on the client, the original email without alteration (Par. [0094], Operation then continues to step 660. The message processing action is discussed in more detail below. Electronic message information can be sent to message storage 250 at step 660. Once received by message store 250, electronic message information is stored until requested by a mail server (Figure 2 shows the mail server will transmit the messages to the users); and
  if the sender is outside the safe zone (Par. [0094], If a message processing action is required, then operation continues from step 640 to step 650. At step 650, the MTA performs a message processing action. Operation then continues to step 660.).
Stern discloses a method of identifying, using IP address of the user, if further processing of the email messages is required or not. If the message requires processing, Stern discloses several actions (Par [0101], These actions can include responding with a transient error response, generating a delay in the response to the message, blocking the IP at the network level, blocking the message at the MTA level, instructing the network to divert future connections from this source to a set of mail servers having limited resources, limiting the number of recipients allowed for a message, limiting the number of total messages received from a source IP address and other actions.) . Stern does not explicitly disclose the processes claimed in steps (i-iv). 
However, Kagarlitsky teaches:
 i) deobfuscating, by the mail-delivery agent on the mail server, at least one  links in the original email, by  translating said at least one link into non-clickable source text identifying the URL without activating said at least one link; (Par. [0040], For example, the message inoculator 131 can parse the email body for the email in its original sent mail format (the format #1) for embedded or hidden URLs. When an embedded link is found, the message inoculator 131 traverses or activates the link and optically images the web page that is displayed and saves that imaged web page as an attachment image (the format #2) for the email. This can be iteratively processed by the message inoculator 131 for each embedded link found in the email body. In an embodiment, the message inoculator 131 does not activate the embedded links; rather, the message inoculator 131 forwards the link to a separate processing environment (remote and external from the messaging gateway 130) for activation and imaging (to the format #2). This ensures that the processing environment of the email gateway 130 remains relatively clean and free of any potential virus infection that may result from activating the embedded link(s).);
 ii) converting, by the mail-delivery agent on the mail server, the original email into a sanitized communication file (Par.[ 0044], Next, the message inoculator 131 constructs a new email that includes new metadata indicating that the new email is coming or being sent from the messaging gateway 130 and, in some cases, including some of the original email's metadata, such as subject, original sender, and the like. The image representing the original email's body is the attached to the new email along with, optionally and depending upon the components found in the original email, the image representing the original email's metadata, images representing any of the original email's body embedded links for the web pages associated with activating those links, and images representing any of the original email's attachments.);
 iii) imaging, by the mail-delivery agent on the mail server, the original email to create an image copy of the original email (Par. [0041], That is, the email is in a first format and from that three types of images are produced each of which are in the second format (optical/image or print format): the first type of image/print format is for the email body having the contents of the email message from the sender; the second type of image/print format represents web pages for any embedded links; and the third type of image/print format is for the metadata that accompanies the email message (fields for: header including: sender, recipient, subject, date, time, etc.).); and
 iv) transmitting, by the mail-delivery agent on the mail server to the mailbox on the client, the sanitized communication file with the image copy as an attachment (Par. [0045], The message inoculator 131 then sends the new email with the image(s) representing the original email sent from the sender to the recipient message inbox 111 (over 132) of the principal (recipient). ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stern by adding the methods of deobfuscating links, converting the original email to a sanitized communication file, imaging the original file and transmitting the said sanitized communication file with the said image attached, as taught by Kagarlitsky. Doing so will make will make the mail server more secure when handling emails sent to a recipient (Kagarlitsky, Par. [0047]).

Regarding claim 4, the combination of Stern and Kagarlitsky teaches claim 1. Stern further discloses wherein analyzing whether the sender is inside or outside the safe zone is based on: retrieving from a database a dataset of trusted senders and comparing the sender of the original email to the dataset of trusted senders (The reference cited for claim 1, c above also applies here).

Regarding claim 10, Stern discloses A malicious email mitigation machine for handling an original email sent by a sender over a network to a client (Par. [0026], A system and method which provide for proactive and/or active processing of message events is provided. Such message events can include electronic messages, email, connection requests, and other incoming message events. System processing of such events can include throttling and/or otherwise processing subsequent message events) comprising: 
a) a mail server coupled to the network that contains a tangible, non-transitory computer-readable medium storing computer-executable instructions and a computer processor for executing said instructions stored thereon (Par. [0060], The invention may be described in the general context of computer-executable instructions, such as program modules, being executed by a computer. Generally, program modules include routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types. The invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules may be located in both local and remote computer storage media including memory storage devices.);
Stern doesn’t explicitly disclose instructions that perform the specific tasks claimed in b)-f). However, Kagarlitsky teaches a message inoculator (Figure 1, part 131) as a set of instructions and part of a message gateway (i.e. mail-delivery agent) (Para [0056], The message inoculator is represented as executable instructions that are implemented, programmed, and resides within memory and/or a non-transitory machine-readable storage media; the executable instructions execute on one or more hardware processors a device and has access to one or more network connections associated with one or more networks.).
Kagarlitsky further teaches:
 b) mail-delivery-agent receiving instructions stored on the computer-readable memory ( Par. [0062], According to an embodiment, at 211, the message is an email, the device that executes the message inoculator is an email gateway, and the messaging client of the recipient of the email is an email client.) to receive the original email and store the original email in a quarantined section of the computer-readable memory (Par. [0062] The message inoculator obtains, intercepts (as defined above), and prevents the messaging client from handling or processing the message in its original sent format from the sender (i.e. quarantining). This can be done in any of the manners and scenarios discussed above in the FIG. 1.);
 c) deobfuscating instructions stored on the computer-readable memory (i.e. message inoculator ) to identify a URL for at least one link contained in the original email stored in the quarantined memory ((Par. [0082], In an embodiment, at 322, the email gateway identifies a portion of the data content or data as an embedded link),
d) conversion instructions stored on the computer-readable memory (i.e. the message inoculator) to convert the original email into a sanitized communication file (Para [0044], Next, the message inoculator 131 constructs a new email that includes new metadata indicating that the new email is coming or being sent from the messaging gateway 130 and, in some cases, including some of the original email's metadata, such as subject, original sender, and the like.); 
e) imaging instructions stored on the computer-readable memory (i.e. the message inoculator) to create an image of the original email (Para [0039], When the email (header, body, and any attachments) is received at the messaging gateway 130. The message inoculator 131 optically images, at least the email body, to produce an image format (message format #2) for the email body of the email.); and
 f) mail-delivery-agent transmitting instructions stored on the computer-readable memory (i.e. the message inoculator) to send the sanitized communication file and the image of the original email to a mailbox on the client (Para [0045], The message inoculator 131 then sends the new email with the image(s) representing the original email sent from the sender to the recipient message inbox 111 (over 132) of the principal (recipient). ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the set of instructions disclosed by Stern by adding  instructions that allows a mail server system to complete the tasks of deobfuscating links, converting the original email to a sanitized communication file, imaging the original file and transmitting the said sanitized communication file with the said image attached, as taught by Kagarlitsky. Doing so will make will make the mail server more secure when handling emails sent to a recipient (Kagarlitsky, Par. [0047]).
The combination of Stern and Kagarlitsky in 10), c)  teaches a method of deobfuscating at least one link in the original email into non-clickable source text identifying the URL. The combination teaches a method of deobfuscating by activating the links first. The combination does not teach deobfuscating at least one link without activating it.
However, Bailiff teaches said deobfuscating instructions translating said at least one link into non-clickable source text identifying the URL without activating said at least one link (Par. [0089], The encoded input URL 401 is processed 402 to remove elements identifying the gateway and gateway parameters to produce the composite encrypted URL 403. The composite encrypted URL is split into the encrypted URL 405 and the substitute element 406. The encrypted URL 407 is decrypted to produce the original base URL 409.) ;  
It would have been obvious to one of ordinary skilled in the art, before the effective filing date of the claimed invention to modify the message inoculator taught by Kagarlitsky by deobfuscating links in original emails without activating them. This will prevent the risk of malicious code being executed on the machine activating the said links.

Regarding claim 12, the combination of Stern and Kagarlitsky teaches claim 11. Kagarlitsky further teaches,  further comprising attachment handling instructions stored on the computer-readable memory (i.e. the message inoculator) for providing any original attachment to the original email as an additional attachment to the sanitized communication file( Par. [0070], In an embodiment of 232 and at 233, the message inoculator attaches the image format of the message as an attachment to the second message (i.e. the sanitized communication file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the set of instructions disclosed by Stern by adding additional instructions for  providing attachments as additional attachments to sanitized communication files. Doing so will make a potentially malicious email incapable of infecting, spying or phishing the client’s device (Kagarlitsky , Par. [0046]).

Regarding claim 13, the combination of Stern and Kagarlitsky teaches claim 11. Kagarlitsky further teaches,  further comprising scanning instructions stored on the computer-readable memory (i.e. the message inoculator) for scanning any original attachment to the original email for malicious content ( Par. [0042], The type of attachment (if present) can be resolved by the message inoculator 131 in a few manners. First, the name of the file extension on the attachments may indicate what the data format type is for the attachments. Second, scanning the contents of the attached file may reveal a known format or known codes for a known data format.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the set of instructions disclosed by Stern by adding additional instructions for  scanning attachments to detect malicious content. Doing so will prevent malicious attachments being opened by the user.

Regarding claim 14, the combination of Stern and Kagarlitsky teaches claim 13. Kagarlitsky further teaches, wherein the mail-delivery-agent transmitting instructions send sanitized communication file, the image of the original email, and any said original attachment to the original email to the mailbox on the client if no said malicious content was detected (Par [0044-0045], The image representing the original email's body is the attached to the new email along with, optionally and depending upon the components found in the original email, the image representing the original email's metadata, images representing any of the original email's body embedded links for the web pages associated with activating those links, and images representing any of the original email's attachments…The message inoculator 131 then sends the new email with the image(s) representing the original email sent from the sender to the recipient message inbox 111 (over 132) of the principal (recipient).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the set of instructions disclosed by Stern by adding additional instructions for  scanning attachments to detect malicious content. Doing so will make a potentially malicious email incapable of infecting, spying or phishing the client’s device (Kagarlitsky , Par. [0046]).

Regarding claim 16, the combination of Stern and Kagarlitsky teaches claim 14. Kagarlitsky further teaches,  further comprising quarantine instructions stored on the computer-readable memory (i.e. the message inoculator) to quarantine any said original attachment containing any said malicious content ( Par. [0042], if the type is known to be a dangerous or malicious type (through predefined patterns and definitions), the message inoculator 131 can remove the attachment entirely from the email and delete it or quarantine it.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the set of instructions disclosed by Stern by adding additional instructions to quarantine any original attachments that are found to be malicious. Doing so will make malicious email attachments incapable of infecting, spying or phishing the client’s device (Kagarlitsky , Par. [0046]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Kagarlitsky and Bailiff and further in view of  Holten et al. (US 2005/0198169 A1), hereinafter Holten.

Regarding claim 15, The combination of Stern and Kagarlitsky teaches claim 14. 
The combination teaches a machine that identifies if an original attachment contains malicious content. However, the combination does not tech instructions to notify a user if such attachments are found.
However, Holten teaches further comprising notification instructions stored on the computer-readable memory (Par. [0073], The present invention also provides a system having components for executing the steps of any one of the above processes. The present invention also provides software having program code for executing the steps of any one of the above processes. The present invention also provides a computer readable storage medium having stored thereon program code for executing the steps of any one of the above processes.) to notify the client if any said original attachment contained any said malicious content (Par. [0017], In one preferred form of the invention, the process includes determining whether the message includes a computer virus. In the event that a computer virus is detected then the invention may notify the sender and/or recipient if the message includes a computer virus.).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the machine of claim 14 by incorporating a set of instructions for notifying a client of a malicious attachment as taught by Holten. This can be desirable for many reasons such as if the user believes that the attachment was incorrectly labeled as malicious and wants to force it to be delivered (Holten, Par. [0103]).

Claims 2, 3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Kagarlitsky and Bailiff and further in view of Buddepalli et al. (US 9424538 B1), hereinafter Buddepalli.

Regarding claim 2, the combination of Stern and Kagarlitsky teaches claim 1. Stern in the  combination discloses an IP address rule table to analyze whether the sender is inside a safe zone or not (Stern, Fig. 10). The rule table did not teach using the network location information associated with the IP address of the sender.
However,  Buddepalli teaches wherein analyzing whether the sender is inside or outside the safe zone is based on whether the sender is inside a local network(Col. 3, line 55-64, Determining the action(s) 260 of the receiving server 130 includes determining among two sets of actions 260-1 and 260-2 based on the status of the sender network 120, as shown in FIG. 3. When the sender's network 120 is secure (i.e., the sending device 110 used a secure network 120 to connect to the sending server 130) (i.e. a local network is considered a secured network), determining the action(s) 260-1 includes forwarding the email to the recipient device 110, indicating the sender network 120 status or other information to the email recipient device 110, or a combination of the two.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of stern and Kagarlitsky in claim 1 by adding network location as one of the validation metrics for IP addresses as taught by Buddepalli. This will help protect email recipients from malicious emails based on a determination of the type pf network used to send the email (Buddepalli, Col. 2, lines 31-35).

Regarding claim 3, the combination of Stern and Kagarlitsky teaches claim 1. The combination teaches an IP address rule table to analyze whether the sender is inside a safe zone or not (Stern, Fig. 10). The rule table did not teach the network information associated with the IP address of the sender.
However, Buddepalli teaches wherein analyzing whether the sender is inside or outside the safe zone is based on whether the original email was received from the Internet (Col. 4, line 9-11, When the sender network 120 is unsecure (i.e. the internet), determining the actions 260-2 includes performing one or a combination of the actions shown in FIG. 3 and discussed herein. User preferences (determined at block 250) play a part in determining which actions are performed. The receiving device 110 may be provided with information (e.g., sender network 120 status, sender location) and then given a choice as to whether to retrieve the email from the receiving server 130 or not. ).
The same rationale used for claim 2 also applies here.

Regarding claim 5, the combination of Stern, Kagarlitsky and Buddepalli teaches claim 3. Kagarlitsky further teaches,  comprising the step of transmitting, by the mail-delivery agent on the server to the mailbox on the client, any original attachment to the original email as an additional attachment to the plain text email (Par. [0042], Once the attachments are opened it is imaged or printed to an image format; resulting in a fourth type of image for the email (again in the format #2 (image/print format)); the fourth type is an image representing attachment (s) to the email.), (Par. [0044], The image representing the original email's body is then attached to the new email along with, optionally and depending upon the components found in the original email, the image representing the original email's metadata, images representing any of the original email's body embedded links for the web pages associated with activating those links, and images representing any of the original email's attachments). (Par. [0045], The message inoculator 131 then sends the new email (i.e. plain text email) with the image(s) representing the original email sent from the sender to the recipient message inbox 111 (over 132) of the principal (recipient). ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claimed invention in claim3 by taking an image of original attachments and attach them to the sanitized communication file .  this will make any potentially malicious attachments incapable of infecting he user’s device.

Regarding claim 6, the combination of Stern, Kagarlitsky and Buddepalli teaches claim 3. Kagarlitsky further teaches , further comprising the steps of: 
a) scanning, by the server, any original attachment to the original email for any malicious content (Par. [0042], The type of attachment (if present) can be resolved by the message inoculator 131 in a few manners ( The message inoculator is part of the server). First, the name of the file extension on the attachments may indicate what the data format type is for the attachments. Second, scanning the contents of the attached file may reveal a known format or known codes for a known data format. ) and,
 b) if no malicious content is identified (Par. [0042], Once, the type is known and determined to not be any known dangerous type…), attaching the original attachment as an additional attachment to the sanitized communication file (Par. [0044], The image representing the original email's body is the attached to the new email along with, optionally and depending upon the components found in the original email, the image representing the original email's metadata, images representing any of the original email's body embedded links for the web pages associated with activating those links, and images representing any of the original email's attachments.).  
The rationale used for claim 5 above also applies here.

Regarding claim 7, the combination of Stern, Kagarlitsky and Buddepalli teaches claim 6. 
The combination teaches a scenario where no malicious content is identified in the attachment. The combination does not tech a scenario where the attachment is found to be malicious. 
However, Kagarlitsky  further teaches , further comprising the step of quarantining the original attachment if any said malicious content was detected  (Par. [0042], If the type is not capable of being determined by the message inoculator 131 or if the type is known to be a dangerous or malicious type (through predefined patterns and definitions), the message inoculator 131 can remove the attachment entirely from the email and delete it or quarantine it.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings in claim 6 by incorporating a process of quarantining an attachment that is found to be malicious. Doing so will make a malicious attachment incapable of infecting a client’s device.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Kagarlitsky, Bailiff, Buddepalli and Holten .

Regarding claim 8,  the combination of Stern, Kagarlitsky, Bailiff and Buddepalli teaches claim 6. 
The combination teaches a process of identifying a malicious attachment.  The combination does not teach a process of notifying a recipient that an attachment contains a malicious content. 
However, Holten teaches wherein the client is notified by the mail-delivery agent on the server if any said original attachment instruction contains any said malicious content ( Par. [0103], Alternatively, if relaying is allowed for at least one non-local recipient, or if at least one recipient is local, then the MTA 202 (i.e. mail-delivery agent on the server) responds with a "recipient OK" message, and in response the MUA 402 sends, at step 626, an SMTP DATA command and the email message. The TCP connection is then closed at step 627. At step 628, attribute-value pairs (AVPs) are generated from the message header (e.g., sender=grant@primeinternet.com.au). The message is then analyzed at step 630 using a message analysis process, as shown in FIG. 8. The analysis process begins by scanning any attachments to the email message for viruses. If a virus is found, then the sender and recipient are notified at step 706 and the mail message is quarantined.)
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the process of claim 6 by incorporating a method of notifying a client of a malicious attachment as taught by Holten. This can be desirable for many reasons such as if the user believes that the attachment was incorrectly labeled as malicious and wants to force it to be delivered (Holten, Par. [0103]).
 
Regarding claim 9, Stern, Kagarlitsky, Bailiff and Buddepalli teaches claim 7.
The combination teaches a method of identifying and quarantining a malicious attachment.  The combination did not teach a method of notifying a recipient that the malicious attachment was quarantined. 
However, Holten teaches, in claim 8, a method of notifying a recipient that a malicious email was identified and then quarantining the said attachment. 
One of ordinary skill in the art would be motivated to modify the notification taught by Holten to include a notification that the attachment was quarantined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bailiff (U.S Patent Application Publication No. 20030037232 A1) teaches a method of deobfuscating and translating links into plain text format without activating the links.
Adams (U.S Patent Application Publication No. 2013/0103944 A1) teaches a method of verifying URL’s in encrypted e-mail messages sent to mobile devices.
Bergström (U.S Patent Application Publication No.2019/0007426 A1) teaches a sandbox application that protects a host computer from malicious email.
Lee (U.S Patent Application Publication No. 2015/0264081 A1) teaches a method of identifying untrusted users using a mapping table of Ip addresses and mac addresses.
Zahed (U.S Patent Application Publication No. 2021/0092118 A1) teaches a method of authenticating emails sent by an authorized third-party sender on behalf of a company.
Ding (U.S Patent No. 10243989 B1) teaches a system that intercepts and analyzes potential malicious emails. If the system finds a malicious content it will notify previous user who may have received similar emails.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawit Woldemariam whose telephone number is (571) 272-2560  The examiner can normally be reached on M-F 0930 AM - 0600 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado, can be reached on (571)272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Dawit Woldemariam/
Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496